Jenks, P. J. (concurring):
I concur in the judgment. But I do not accede to the proposition that offices were created on January 1,1914, in the sense that on that day they came into existence with all the attributes of a present office. I think that the sense and tense of the amendment is future. I think that the purpose of the People as expressed was to afford two additional county judges by the election therein prescribed. This is the essential and controlling feature, and the declaration or fiat that there shall be two additional county judges is subordinate to it and in furtherance of it. I do not find this feature in the mere isolated expression “shall be,” but at the same time “shall be’’may be construed as expressing futurity in a constitution, and should be so construed when it is thus made harmonious with the other language thereof. The effect of the amendment was not to create forthwith two existing offices, which were not to be filled until the election of 1915, but rather to create offices of which the terms would begin when the prescribed election would provide the judges to fill the offices. If the offices were created as of January 1, 1914, then there were, thereupon and thereafter, offices which being without incumbents were vacant. As a general proposition, a new office for which no express provision as to immediate incumbency is made, being vacant, may be filled by invocation of any provision of law generally applicable. (29 Cyc. 1402.) Anda statute which affords the power of appointment is not in conflict with a constitutional provision that provides a popular election. (Throop Pub. Off. § 433.)
I cannot think that the People created an office, and yet because they provided that the office should be filled by an election in 1915, that they forbade that it should be filled in any way during the interim.
I think that my construction is within the rules laid down in the learned opinion of my brother Stapleton. I may add that it was not essential to the general constitutional scheme for the election of officers of this kind that the election of the additional county judges must be deferred until 1915. The election could have been provided for in the same year in which this amendment was put to vote, and hence in an odd-numbered *227year. (State ex rel. Thompson v. Winnett, 78 Neb. 379; 10 L. R. A. [N. S.] 149.) The force of this suggestion is that the People were not required to postpone the election until 1915, with the alternative of a departure from the general constitutional scheme.
Judgment and order affirmed.